EXHIBIT 99.1 T604.682.3701 F 604.682.3600 Suite 900, 570 Granville Street Vancouver, BC V6C 3P1 info@coralgold.com www.coralgold.com March 14, 2012 Trading Symbols: TSX Venture – CLH US OTC.BB – CLHRF Berlin and Frankfurt – GV8 CORAL READY TO DRILL Coral Gold Resources (“Coral” or “The Company”) is pleased to announce that drill pad and road construction for its spring drill program has commenced at Coral’s Robertson property, Crescent Valley Nevada, USA. As stated in the February 22nd 2012 news release, Coral has a permit to drill on the porphyry gold zone.The program will consist of diamond core holes that will twin original RC holes and provide core for leach tests at McLelland Labs in Reno, Nevada.They are part of the Phase 1 drill program as proposed in the January 2012 Preliminary Economic Assessment (“PEA”) (see January 18th news release) and are designed to determine if "historic" Amax drilling data can be used with certainty to upgrade the level of confidence in resources contained in the oxidized zones. The Phase 1 drill program represents Coral’s first step towards pre-feasibility as defined by the PEA. Bids on the program are being submitted.Coral’s choice for a contractor will be decided shortly. Coral, incorporated in 1981 continues to explore and develop a series of strategic claims along the Cortez Gold trend known as the Robertson Project. Through independent exploration and joint venture partnerships with Amax, and Placer Dome, Coral has established an NI-43-101 inferred gold resource of 3.4 million ounces. For more information on the Robertson Property and Coral’s other Nevada projects, visit the company’s website at www.coralgold.com ON BEHALF OF THE BOARD “David Wolfin” David Wolfin President & Chief Executive Officer Neither TSX Venture Exchange nor its Regulation Services Provider (as that term is defined in the policies of the TSX Venture Exchange) accepts responsibility for the adequacy or accuracy of this release.This release contains statements that are forward-looking statements and are subject to various risks and uncertainties concerning the specific factors disclosed under the heading “Risk Factors” and elsewhere in the Company’s periodic filings with Canadian securities regulators.Such information contained herein represents management’s best judgment as of the date hereof based on information currently available.The Company does not assume the obligation to update any forward-looking statement.
